EXHIBIT 10.19
Base Salaries and Bonus Potential for Fiscal Year 2010, Cash Bonuses for Fiscal
Year 2009 and 2010 Equity Compensation Awards for Named Executive Officers

                                                      Stock   Restricted        
            Option(1)   Stock     2010   2009   Grant   Award(2) Name and Title
  Salary   Bonus   (shares)   (shares)
N. Anthony Coles, M.D. (3)
President and Chief Executive Officer
  $ 676,000     $ 780,000       147,000       21,000    
Matthew K. Fust (3)
Executive Vice President and Chief Financial Officer
  $ 434,700     $ 219,000       45,500       6,500      
Judy Batlin (3)
Vice President of Organizational Learning, Development, and Human Resources
  $ 329,100     $ 129,000       31,500       4,500      
Laura Brege (3)
Executive Vice President and Chief Operating Officer
  $ 475,200     $ 244,000       56,000       8,000      
Juergen Lasowski (3)
Senior Vice President, Corporate Development
  $ 391,000     $ 180,000       42,000       6,000  

 

(1)   One-eighth of the shares subject to the stock options will vest on the six
month anniversary of the date of grant and the remaining shares will vest in
equal monthly installments over the following 42 months.   (2)   One-third of
the shares subject to the restricted stock award will vest on the one year
anniversary of the date of grant and the remaining shares will vest in two equal
installments on the second and third anniversaries of the date of grant.   (3)  
The 2010 bonus potential percentage remained at 100% for N. Anthony Coles. For
each of the other named executive officers, the 2010 bonus potential was
increased by 5% to 50%, 40%, 50% and 45%, respectively, of their 2010 annual
salaries.

 